                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 STEVEN SCOTT ROGERS, by his guardian,
 Tracy Rogers, TRACY ROGERS, SAMBA HEALTH
 BENEFIT PLAN, BLUE CROSS BLUE SHIELD
 OF WISONSIN, and STATE OF WISCONSIN
 DEPARTMENT OF HEALTH SERVICES
                                                                      VOIR DIRE
                                                                   [DRAFT – 4.18.2019]
                               Plaintiffs,
                                                                       17-cv-534-jdp
         v.

 K2 SPORTS, LLC,

                               Defendant.


       Attached are semi-final versions of the voir dire, jury instructions, and verdict form for

the parties’ review prior to the final pretrial conference.

       Entered April 18, 2019.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge
